Citation Nr: 1012654	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-14 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to nonservice-connected death pension.

2.  Entitlement to service connection for the cause of the 
Veteran's death. 

3.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus with erectile dysfunction, for 
accrued benefits purposes.  

4.  Entitlement to service connection for gastroesophageal 
cancer, claimed as due to exposure to herbicides, for 
accrued benefits purposes.

5.  Entitlement to service connection for soft tissue 
sarcoma, claimed as due to exposure to herbicides, for 
accrued benefits purposes.

6.  Entitlement to service connection for bilateral 
peripheral neuropathy, claimed as secondary to service-
connected diabetes mellitus, for accrued benefits purposes.
7.  Entitlement to service connection for urinary frequency, 
claimed as secondary to service-connected diabetes mellitus, 
for accrued benefits purposes.

8.  Entitlement to service connection for depression, 
claimed as secondary to gastroesophageal cancer and diabetes 
mellitus, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
October 1967.  He died in December 2005 and the appellant is 
his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions dated in January and April 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that following the Veteran's death the 
appellant submitted some evidence not yet considered by the 
RO.  In this regard, none of the evidence is pertinent to 
her claim for nonservice-connected death pension, i.e. her 
income and expenses.  Accordingly, the Board need not 
consider whether to refer this evidence to the RO for 
initial consideration prior to adjudicating that issue.  See 
38 C.F.R. § 19.31.  Likewise, with respect to the accrued 
benefits claims, any evidence submitted following the 
Veteran's death cannot be considered.  38 U.S.C.A. § 5121(a) 
(West Supp. 2009); 38 C.F.R. § 3.1000(d) (2009).  
Accordingly, the Board may proceed with the adjudication of 
those claims.  To the extent that the evidence pertains to 
her claim for service connection for the cause of the 
Veteran's death, the AMC/RO will have the opportunity to 
consider this evidence following the development of this 
claim as directed in the REMAND below.  

The issue of entitlement to service connection for the cause 
of the Veteran's death being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The appellant's countable annual income for VA purposes 
is in excess of the established income limit.

2.  At the time of the Veteran's death, claims for 
entitlement to service connection for gastroesophageal 
cancer, claimed as due to exposure to herbicides, soft 
tissue sarcoma, claimed as due to exposure to herbicides, 
bilateral peripheral neuropathy, claimed as secondary to 
service-connected diabetes mellitus, urinary frequency, 
claimed as secondary to service-connected diabetes mellitus, 
and depression, claimed as secondary to gastroesophageal 
cancer were pending. 

3. A claim for accrued benefits was received within one year 
after the Veteran's death.


4.  The Veteran's diabetes mellitus did not require the use 
of insulin and the associated erectile dysfunction did not 
manifest by sexual dysfunction with deformity of the penis.

5.  It has not been shown by competent and probative 
evidence that the late Veteran's gastroesophageal cancer is 
attributable to service, including as due to presumed 
exposure to herbicides.

6.  It has not been shown by competent and probative 
evidence that the late Veteran had soft tissue sarcoma 
attributable to service, including as due to presumed 
exposure to herbicides.

7.  It has not been shown by competent and probative 
evidence that the late Veteran had bilateral peripheral 
neuropathy.

8.  Although the late Veteran had urinary frequency as a 
complication of his service-connected diabetes mellitus, the 
competent and probative evidence did not show that, during 
the relevant period, it had at least manifested by daytime 
voiding interval between 2 and 3 hours; or, awakening to 
void two times per night.

9.  It has not been shown by competent and probative 
evidence that the late Veteran had depression. 


CONCLUSIONS OF LAW

1.  Entitlement to nonservice-connected death pension is 
denied.  38 U.S.C.A. §§ 501, 1503, 1541, 1542, 5107 (West 
2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273, 3.274 
(2009).

2.  For purposes of accrued benefits, entitlement to an 
initial evaluation in excess of 20 percent for diabetes 
mellitus with erectile dysfunction is not established.  38 
U.S.C.A. §§ 1155, 5103A, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.1000, 4.115b, Diagnostic Code 7522, 4.119, Diagnostic 
Code 7913 (2009).

3.  For purposes of accrued benefits, gastroesophageal 
cancer was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
5107(b), 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.1000 (2009).

4.  For purposes of accrued benefits, soft tissue sarcoma 
was not incurred in or aggravated by service, and may not be 
presumed to have been incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107(b), 5121 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.1000 (2009).

5.  For purposes of accrued benefits, bilateral peripheral 
neuropathy was not caused or aggravated by a service-
connected disability.  See 38 U.S.C.A. §§ 1110, 5107(b), 
5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.310, 
3.1000 (2009).

6.  For purposes of accrued benefits, service connection for 
urinary frequency is not warranted.  See 38 U.S.C.A. §§ 
1110, 5107(b), 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.310, 3.1000, 4.115, 4.119, Diagnostic Code7913 
(2009).

7.  For purposes of accrued benefits, depression was not 
caused or aggravated by a service-connected disability.  See 
38 U.S.C.A. §§ 1110, 5107(b), 5121 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.310, 3.1000 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
VA is required to notify the appellant of the information 
and evidence not of record that is necessary to substantiate 
the claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in September and October 2005, as well as 
February 2006.

VA has obtained the Veteran's service treatment records, VA 
medical records, and private medical records.  A VA medical 
opinion is not necessary to decide the claims pertaining to 
accrued benefits because the claims must be decided based on 
evidence in the claims file or constructively of record at 
the time of the Veteran's death.  38 U.S.C.A. § 5121(a) 
(West Supp. 2009); 38 C.F.R. § 3.1000(d) (2009).  With 
respect to the claim for nonservice-connected death pension, 
resolution of this claim only requires information 
pertaining to the appellant's income and expenses, evidence 
of which is of record.  Accordingly, VA need not seek any 
other evidence.  See 38 C.F.R. § 3.159(c).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the claims file; and the 
appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.
Nonservice-connected Death Pension

Basic entitlement to VA nonservice-connected improved death 
pension benefits exists if: (i) the veteran had qualifying 
service (a veteran who served during wartime); or (ii) the 
veteran was, at time of death, receiving or entitled to 
receive compensation or retired pay for a service-connected 
disability based on service during a period of war; and 
(iii) the surviving spouse meets the net worth requirements 
of 38 C.F.R. § 3.274 and has an annual income not in excess 
of the applicable maximum annual pension rate specified in 
38 C.F.R. § 3.23. 38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. 
§ 3.3(b)(4) (2009).

The purpose of VA pension benefits is to provide a 
subsistence income for the surviving spouses of veterans of 
a period of war who were totally disabled.  Pension benefits 
are based upon total family income and the amount of pension 
benefits is adjusted based upon the number of dependents the 
appellant supports.  Recipients of pension income are 
required to report any changes in income and net worth, and 
number or status of their dependents in a timely fashion.  
38 U.S.C.A. §§ 1541, 1542 (West 2002).

Under the law, the maximum annual rate of improved 
(nonservice-connected) death pension payable to a surviving 
spouse varies according to the number of dependents.  38 
U.S.C.A. §§ 1503, 1541 (West 2002); 38 C.F.R. §§ 3.3(b)(4), 
3.23, 3.273 (2009).  The rate of pension payable to an 
entitled payee is based on the amount of countable income 
received.  Pension is payable at a specified annual maximum 
rate, which is reduced on a dollar for dollar basis by 
income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 
1541 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2009).

The maximum annual rate of pension is established by statute 
every year and is reduced by the surviving spouse's 
countable annual income.  "Annual income" includes the 
surviving spouse's own annual income, and, with certain 
exceptions, the annual income of each child of the veteran 
in the custody of the surviving spouse.  38 C.F.R. § 
3.23(d)(5) (2009).

Nonrecurring income, received or anticipated on a one-time 
basis during a 12-month annualization period, will be 
counted as income for a full 12-month annualization period 
following receipt of the income.  38 C.F.R. § 3.271(a)(3) 
(2009).  The amount of any nonrecurring countable income 
received by a beneficiary shall be added to the 
beneficiary's annual rate of income for a 12-month 
annualization period commencing on the effective date on 
which the nonrecurring income is countable.  38 C.F.R. § 
3.273(c) (2009).

For purposes of calculating pension benefits, total income 
may be reduced by amounts equal to amounts paid by a 
surviving spouse for unreimbursed medical expenses, to the 
extent that such amounts exceed five percent of the 
applicable maximum annual pension rate (MAPR) for the 
surviving spouse as in effect during the 12-month 
annualization period in which medical expenses were paid, 
regardless of when the indebtedness occurred.  38 U.S.C.A. 
§§ 501, 1503(a)(8) (West 2002); 38 C.F.R. § 3.272(g) (2009). 

Expenses of last illnesses, burials and just debts, incurred 
by a surviving spouse, which are paid during the calendar 
year following that in which death occurred may be deducted 
from annual income for the 12-month period in which they 
were paid or from annual income for any 12-month 
annualization period which begins during the calendar year 
of death, whichever is to the claimant's advantage.  
Otherwise, such expenses are deductible for the 12-month 
annualization period in which they were paid.  38 C.F.R. 
§ 3.272(h).

The MAPR is published in the Compensation and Pension 
Service's manual, M21-MR, Part V subpart iii, Chapter 1, 
section E, paragraph 29, and is to be given the same force 
and effect as published in VA regulations.  38 C.F.R. § 3.21 
(2009).  Effective December 1, 2005, the MAPR for an 
otherwise eligible claimant, without a dependent child, was 
$7,094.00.  Id.  Effective December 1, 2006, the MAPR for an 
otherwise eligible claimant, without a dependent child, was 
$7,329.00.  Id.  Effective December 1, 2007, the MAPR for an 
otherwise eligible claimant, without a dependent child, is 
$7,498.00.  Id.  Effective December 1, 2008, the MAPR for an 
otherwise eligible claimant, without dependent child, is 
$7,933.00.  Id. 
The appellant's annual income exceeds the MAPR and she is 
thus not entitled to nonservice-connected pension benefits.  
The appellant has reported receiving income of $1,551.97 per 
month from her late husband's pension.  When annualized this 
results in annual income of $18,623.64.  In January 2006, 
the appellant paid $10,279.18 in burial expenses for her 
late husband.  In February 2006 she was awarded $600 in VA 
burial benefits, which amount must be deducted from her paid 
burial expenses.  See 38 C.F.R. § 3.272(h)(1)(ii).  Thus, 
the appellant's deductible burial expenses amount to 
$9,679.18.  When this amount is deducted from her annual 
income, this results in countable income of $8,944.46.  This 
figure exceeds the MAPR for the applicable period, as 
outlined above.  Moreover, as burial expenses may be 
deducted for only one applicable period, the appellant's 
income well exceeds the MAPR for any other period.  
Accordingly, the claim must be denied.

Accrued Benefits Claims

Accrued compensation to which a veteran, at death, was 
entitled shall be paid to the first living person listed in 
38 U.S.C.A. § 5121(a)(2)(A) (West Supp. 2009).  Applications 
for accrued benefits must be filed within one year of the 
date of death.  38 U.S.C.A. § 5121(c) (West 2002).

Entitlement to accrued benefits is determined based on 
evidence in the claims file or constructively of record at 
the time of a veteran's death.  38 U.S.C.A. § 5121(a) (West 
Supp. 2009); 38 C.F.R. § 3.1000(d) (2009).

The Board finds that the Veteran had claims for entitlement 
to an initial evaluation in excess of 20 percent for 
diabetes mellitus, as well as entitlement to service 
connection of gastroesophageal cancer, claimed as due to 
exposure to herbicides, soft tissue sarcoma, claimed as due 
to exposure to herbicides, bilateral peripheral neuropathy, 
claimed as secondary to service-connected diabetes mellitus, 
urinary frequency, claimed as secondary to service-connected 
diabetes mellitus, and depression, claimed as secondary to 
gastroesophageal cancer, pending at the time of his death in 
December 2005.  Moreover, the Board finds that the appellant 
filed a claim for accrued benefits in January 2006, within 
one year of the Veteran's death.  As such, the Board will 
consider the merits of the claims for service connection for 
these disorders based on the evidence of record at the time 
of the Veteran's death.  See 38 C.F.R. § 3.1000(d) (2009).

Evaluation of Diabetes Mellitus with Erectile Dysfunction 
for Purposes of Accrued Benefits

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, an appeal from the initial assignment of a 
disability rating, as in this case, requires consideration 
of the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).
At the time of his death, the Veteran's diabetes mellitus 
was evaluated as 20 percent disabling under Diagnostic Code 
7913.  38 C.F.R. § 4.119.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities is 
rated 40 percent disabling.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately rated, is rated 60 percent 
disabling.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if 
separately rated, is rated 100 percent disabling.  Note 1 to 
Diagnostic Code 7913 provides that compensable complications 
of diabetes are to be rated separately unless they are part 
of the criteria used to support a 100 percent rating (under 
Diagnostic Code 7913).  Noncompensable complications are 
considered part of the diabetic process under Diagnostic 
Code 7913.

A review of the record discloses a July 2002 record from Dr. 
J.B. related to a recheck for NIDDM (non-insulin dependent 
diabetes mellitus).  This and subsequent records from this 
provider document that the Veteran was prescribed oral 
medication for his diabetes mellitus.  These are the only 
records pertaining to diabetes mellitus that were of record 
at the time of the Veteran's death.  It is noted that none 
of them disclose that the Veteran's diabetes mellitus ever 
required insulin.  

In order to establish entitlement to an evaluation in excess 
of 20 percent the evidence must establish that the late 
Veteran's diabetes required insulin, regardless of any 
associated complications.  As noted above, the evidence or 
record at the time of his death did not show that his 
diabetes mellitus had ever required the use of insulin.  In 
the absence of diabetes requiring insulin, the Board cannot 
grant a higher evaluation.  Accordingly, the claim is 
denied.
In this regard, the Board acknowledges the appellant's March 
2007 statement noting that beginning in December 2005, the 
month of the Veteran's death, that his diabetes mellitus 
first required the use of insulin.  The Board also notes 
that this is confirmed by the medical records from the Ohio 
State University Medical Center that the appellant submitted 
along with her March 2007 statement.  Nevertheless, this 
evidence was not of record at the time of the Veteran's 
death and the Board is precluded from considering it.  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(d).  It cannot, 
therefore, serve to substantiate the claim.

Erectile dysfunction is evaluated under Diagnostic Code 7522 
which provides for a single 20 percent rating where the 
evidence shows deformity of the penis with loss of erectile 
power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  A 
footnote to this diagnostic code indicates that claims for 
penis deformities should be reviewed for entitlement to 
special monthly compensation (SMC).  See 38 U.S.C.A. §§ 
1114(k) (West 2002); 38 C.F.R. § 3.350(k) (2009).  SMC is 
payable for anatomical loss or loss of use of a creative 
organ.  Id.  The Veteran was awarded SMC in this regard, 
which is not an issue on appeal.

In order for the Veteran to establish entitlement to a 
compensable evaluation for erectile dysfunction the evidence 
must show deformity of the penis with loss of erectile 
power.  In this regard, the evidence of record at the time 
of his death did not show that he had a deformity of the 
penis.  The Veteran, who was competent to relate such 
symptomatology, never did so.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Without some evidence 
showing deformity of the penis, the single, maximum, 20 
percent evaluation is not warranted.

Service Connection Claims for Purposes of Accrued Benefits

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service" - the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310.

A Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service 
to an herbicide agent, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  The last date on which such a 
Veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 
3.307(a)(6)(iii).

Soft-tissue sarcomas are deemed associated with herbicide 
exposure under VA law See 38 C.F.R. § 3.309(e).  Soft-tissue 
sarcomas shall be service connected if a Veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  The term "soft-
tissue sarcoma"  includes the following: 1) Adult 
fibrosarcoma; 2) Dermatofibrosarcoma protuberans; 3) 
Malignant fibrous histiocytoma; 4) Liposarcoma; 5) 
Leiomyosarcoma; 6) Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); 7) Rhabdomyosarcoma; 8) Ectomesenchymoma; 
9) Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 10) 
Proliferating (systemic) angioendotheliomatosis; 11) 
Malignant glomus tumor; 12) Malignant hemangiopericytoma; 
13) Synovial sarcoma (malignant synovioma); 14) Malignant 
giant cell tumor of tendon sheath; 15) Malignant schwannoma, 
including malignant schwannoma with rhabdomyoblastic 
differentiation (malignant Triton tumor), glandular and 
epithelioid malignant schwannomas; 16) Malignant 
mesenchymoma; 17) Malignant granular cell tumor; 18) 
Alveolar soft part sarcoma; 19) Epithelioid sarcoma; 20) 
Clear cell sarcoma of tendons and aponeuroses; 21) 
Extraskeletal Ewing's sarcoma; 22) Congenital and infantile 
fibrosarcoma; and 23) Malignant ganglioneuroma.  See 38 
C.F.R. § 3.309(e), Note 1.  

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and malignant 
tumors become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.
Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

       Gastroesophageal Cancer and Soft Tissue Sarcoma

Initially, the Board notes that a review of the Veteran's DD 
Form 214 and service treatment records reveals that the late 
Veteran served in Vietnam.  He is therefore presumed to have 
been exposed to herbicides.  However, a review of the 
service treatment records discloses no diagnosis or 
complaints of either gastroesophageal cancer or soft tissue 
sarcoma.  Upon separation the Veteran's mouth and throat 
were noted as normal, as were his lymphatics.  See Report of 
Vietnam separation examination dated in October 1967.

A review of the evidence of record at the time of the 
Veteran's death in December 2005 shows that he was first 
diagnosed as having adenocarcinoma of the esophagus in July 
2005, following an approximate two month history of 
dysphagia and epigastric discomfort.  See August 2005 record 
from Parkersburg Oncology Associates, Inc.  It is noted that 
a September 2005 CAT scan from the Ohio State University 
Medical Center documents a specific diagnosis of distal 
esophageal mass consistent with history of esophageal 
adenocarcinoma with metastatic gastrohepatic 
lymphadenopathy.  A review of the remaining evidence of 
record at the time of the Veteran's death reveals no other 
diagnosed cancers.  This evidence contains no discussion 
regarding the etiology of these diseases.

Initially, the Board notes that the presumptive regulations 
pertaining to service connection for chronic diseases 
(malignant tumors) and soft tissue sarcomas, i.e. those 
pertaining to presumptive service connection for exposure to 
herbicides, do not yield a positive outcome in this case.  
The Veteran was first diagnosed as having metastatic 
gastroesophageal cancer in July 2005, well after the first 
post-service year and there appears no evidence pertaining 
to metastatic gastroesophageal cancer within that period.  
It is thus impossible for the Board to ascertain if this 
disease manifested to a compensable degree in this time 
frame.  38 C.F.R. §§ 3.307, 3.309.  Moreover, the evidence 
of record at the time of the Veteran's death does not show 
that he had a soft tissue sarcoma subject to the herbicide 
regulations; esophageal adenocarcinoma is not listed in the 
applicable regulation.  38 C.F.R. § 3.309(e), Note 1.  
Accordingly, under the presumptive regulations these claims 
cannot be granted.  

Likewise, the Board does not find that gastroesophageal 
cancer or soft tissue sarcoma were incurred in service.  
Initially, with respect to soft tissue sarcoma, the Board 
notes that the evidence of record at the time of the 
Veteran's death showed no diagnosed cancer, other than 
esophageal adenocarcinoma with metastatic gastrohepatic 
lymphadenopathy.  Accordingly, to the extent that this claim 
pertains to cancer other than this, it must be denied.  "In 
the absence of proof of a present disability, there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  To the extent that the claim encompasses the 
diagnosed gastroesophageal cancer, the claim must similarly 
be denied.  A review of the record discloses no competent 
and probative evidence attributing this disease to service, 
and particularly the late Veteran's presumed exposure to 
herbicides.  The Board sympathizes with the appellant, but 
notes that as a lay person, she is not competent to 
attribute the late Veteran's cancer to his presumed exposure 
to herbicides.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir 2007) (holding that a layperson may 
provide competent evidence to establish a diagnosis where 
the lay person is "competent to identify the medical 
condition").  Accordingly, the preponderance of the evidence 
is against these claims and they must be denied.  


       Bilateral Peripheral Nueropathy, Urinary Frequency and 
Depression

The Board notes that at the time of the Veteran's death that 
he was in receipt of service-connected compensation for type 
2 diabetes mellitus with a 20 percent evaluation.  The 
Veteran's claims for service connection for bilateral 
peripheral neuropathy and urinary frequency were claimed 
solely as secondary to his diabetes mellitus.  His claim for 
service connection for depression was likewise made solely 
as secondary to esophageal cancer and diabetes mellitus.  
See September 2005 Request for Service Connection prepared 
with the assistance of the Veteran's attorney.  See Robinson 
v. Mansfield, 21 Vet. App. 545 (2008); but see Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2008).

Of record are medical records from Dr. J.B.  A June 2002 
record documents a complaint of urinary frequency, with 
urination every 1 to 2 hours and awakening to urinate.  A 
July 2002 record documents a new diagnosis of diabetes 
mellitus around this time.  It was noted that the Veteran 
had been previously prescribed medication for his diabetes 
mellitus.  The Veteran reported that since he began taking 
the diabetes medication his urinary frequency had stopped.  
The Veteran was seen several times by this physician for his 
diabetes mellitus.

In April 2003 he presented for a recheck from Dr. J.B. for 
diabetes mellitus.  At this time he denied any problems.  He 
had no bowel or bladder complains.  He related that he had 
been feeling well.  Subsequent records through July 2005 
from this provider document no impressions of peripheral 
neuropathy, although they do show that the Veteran's 
diabetes mellitus was not well-controlled with medication.  
They also document that the Veteran denied polyuria or foot 
ulcerations.  

A review of the record discloses a medical problem list 
printed in August 2005.  This list apparently originated 
from Mid-Ohio Valley Medical Group, with which Dr. J.B. is 
apparently associated.  This list documents a history of 
type 2 diabetes mellitus without complications, apparently 
uncontrolled.
In his September 2005 statement the Veteran related that he 
suffered from frequent urination related to his diabetes 
mellitus.  In this regard, he related that he had to wake up 
at least twice per night to urinate and that he had to 
urinate numerous times during the day.  

The evidence of record available at the time of the time of 
the Veteran's death does not disclose any diagnosed 
peripheral neuropathy.  Treatment records related to the 
Veteran's service-connected diabetes mellitus contain no 
such diagnosis.  They do show, however, that the Veteran 
denied any complications of his diabetes mellitus, as well 
as diagnosis of diabetes mellitus without complications.  In 
the absence of diagnosed peripheral neuropathy, the claim 
cannot be established.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Accordingly, the claim for service 
connection of peripheral neuropathy as secondary to diabetes 
mellitus must be denied.

The Board notes that it is proper to evaluate compensable 
complications of diabetes separately unless they are part of 
the criteria used to support a 100 percent evaluation.  
Furthermore, the Board notes that noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  See 38 C.F.R. § 4.119.  A 
compensable evaluation for urinary frequency requires, at a 
minimum, daytime voiding interval between two and three 
hours; or, awakening to void two times per night.  38 C.F.R. 
§ 4.115a.  

Although the evidence shows that the Veteran had urinary 
frequency attributable to his service-connected diabetes 
mellitus, it was noncompensable.  In this regard, the Board 
notes that in July 2002 the late Veteran's urinary frequency 
stopped after he was prescribed medication for his diabetes 
mellitus.  He did not file his claim for service connection 
of urinary frequency until September 2005, at which time he 
claimed that he had problems with polyuria and nocturia (the 
need to awake during the night to urinate).  The Board 
acknowledges that this symptomatology is certainly capable 
of lay observation.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  Nevertheless, the clinical evidence 
showing that the Veteran denied such symptomatology carries 
more weight.  As is true with any piece of evidence, the 
credibility and weight to be attached to this opinion are 
within the province of the Board as adjudicators.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  
Accordingly, at the time the Veteran filed his claim in 
September 2005, his urinary frequency was not manifested to 
a compensable degree.  See 38 C.F.R. § 4.119, Diagnostic 
Code 7913.

The Board acknowledges that at the time of his initial 
diagnosis with diabetes mellitus and urinary frequency, that 
the Veteran's urinary frequency would likely have merited a 
compensable evaluation.  However, the Veteran filed his 
claim in September 2005, at which time the Board has found 
that the evidence showed an absence of urinary frequency.  
It is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Accordingly, as the Veteran's urinary frequency was 
noncompensable, it was properly evaluated as part of the 
diabetic process and is not subject to a separate 
evaluation.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  
For these and the foregoing reasons the claim must be 
denied.  

As mentioned above, the Veteran had claimed depression as 
secondary to esophageal cancer and diabetes mellitus.  As 
service connection for esophageal cancer has been denied 
hereinabove, the claim cannot be substantiated on this 
basis.  Moreover, the Board acknowledges the late Veteran's 
assertion of depression related to his diabetes mellitus, 
but finds no diagnosis or complaints of depression in the 
medical evidence of record at the time of his death.  In the 
absence of diagnosed depression, the claim cannot be 
established.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Veteran was certainly able to convey his 
feelings, but as a layperson, he was not competent to render 
such a diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir 2007) (holding that a layperson may 
provide competent evidence to establish a diagnosis where 
the lay person is "competent to identify the medical 
condition").  In this regard, the Board has no doubt as to 
the emotional effects these disabilities may have had on 
him, and is sympathetic in this regard, but the claim cannot 
be substantiated in the absence of a competent diagnosis.  


ORDER

Entitlement to nonservice-connected death pension is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus with erectile dysfunction, for accrued 
benefits purposes, is denied.  

Entitlement to service connection for gastroesophageal 
cancer, claimed as due to exposure to herbicides, for 
accrued benefits purposes, is denied.

Entitlement to service connection for soft tissue sarcoma, 
claimed as due to exposure to herbicides, for accrued 
benefits purposes, is denied.

Entitlement to service connection for bilateral peripheral 
neuropathy, claimed as secondary to service-connected 
diabetes mellitus, for accrued benefits purposes, is denied.

Entitlement to service connection for urinary frequency, 
claimed as secondary to service-connected diabetes mellitus, 
for accrued benefits purposes, is denied.

Entitlement to service connection for depression, claimed as 
secondary to gastroesophageal cancer and diabetes mellitus, 
for accrued benefits purposes, is denied.



REMAND

A review of the record shows that the deceased Veteran was 
in receipt of Social Security Administration (SSA) 
disability benefits at the time of his death.  Appropriate 
action to obtain all records associated with any SSA claim 
must be accomplished before adjudication can be made on the 
merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992).  Upon remand, VA should attempt to obtain 
these records and associated them with the claims file.  

The Board also notes that the appellant submitted a couple 
of VA Form 21-4142s (Authorization and Consent to Release 
Information to VA), which were signed, but were undated and 
contained no information regarding the source of information 
for which she was seeking VA's assistance.  She did, 
however, submit a list of names and addresses pertaining to 
5 physicians that treated the late Veteran.  The appellant 
may provide VA with these records or request VA's 
assistance.  VA will make reasonable efforts to obtain 
relevant records not in the custody of a Federal department 
or agency, to include records from State or local 
governments, private medical care providers, current or 
former employers and other non-Federal governmental sources. 
38 C.F.R. § 3.159(c)(1).  The appellant should be informed 
of the necessity of executing this release to obtain these 
records and the consequences of failing to cooperate with 
VA's reasonable efforts to obtain these records.  See 38 
C.F.R. §§ 3.159(c)(1)(i), (ii).

Finally, although it appears as though the appellant has 
actual knowledge of the Veteran's service-connected 
disabilities, correspondence issued to the appellant in 
February 2006 did not meet the requirements set forth in 
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Indeed, it 
informed her that to substantiate the claim, the evidence 
must show that the Veteran either died while on active duty 
or that he died "from a service-connected injury or 
disease."  The correspondence did not inform her of the 
disabilities for which service connection was in effect at 
the time of the Veteran's death, or advise her that the 
claim could be substantiated by evidence showing that the 
Veteran's service- connected disorders caused or contributed 
substantially or materially to cause his death, however.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  To ensure 
complete due process compliance, corrective action in this 
regard is needed. 38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
letter that complies with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must advise the appellant of the 
disabilities for which service connection 
was in effect at the time of the Veteran's 
death, and explain what information and 
evidence is necessary to substantiate a 
claim for service connection for the cause 
of a Veteran's death.  

This notice should also notify the 
appellant that she may submit records 
pertaining to her claim or request that VA 
assist her in obtaining evidence.  The 
AMC/RO should also forward her 5 VA Form 
21-4142s (Authorization and Consent to 
Release Information to VA) for her 
execution and inform her of the necessity 
of executing these releases and the 
consequences of failing to cooperate with 
VA's reasonable efforts to obtain evidence 
if she wishes VA to obtain the records.  
If the appellant does not submit these 
records and returns the necessary 
release(s), attempt to obtain any 
identified records.

2.  Attempt to obtain from SSA the records 
pertaining to the late Veteran's claim for 
Social Security disability benefits.  If 
such records are unavailable a notation to 
that effect should be made in the claims 
file.
3.  After the development requested above 
has been completed to the extent possible, 
review the record and readjudicate the 
claim on appeal.  If any benefit sought 
claim remains denied, the appellant and 
her attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


